Citation Nr: 0406117	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  94-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962 
and from July 1962 to February 1992.

In a July 1992 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted the veteran's claim of entitlement to service 
connection for the residuals of a concussion, including 
headaches, a ruptured tympanic membrane, hearing loss, and 
tinnitus.  A combined 10 percent rating was assigned.  The 
veteran perfected an appeal of that decision.  Subsequent to 
the initiation of this appeal, jurisdiction of the veteran's 
claims file was transferred to the RO in Honolulu, Hawaii.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (Board) in August 1996, at which time the 
Board remanded the case to the RO for additional development.  
In a July 1999 rating decision the RO established separate 
grants of service connection for headaches, rated at 
10 percent; tinnitus, rated at 10 percent; bilateral hearing 
loss, rated as non-compensable; and a perforated tympanic 
membrane, also rated as non-compensable.  Cf. 38 C.F.R. § 
4.25 (2002); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately]. The case was then returned to 
the Board for further consideration of the veteran's appeal.

In a March 2000 decision the Board denied entitlement to 
increased ratings for tinnitus, headaches, bilateral hearing 
loss and a perforated tympanic membrane.  The veteran 
appealed only that portion of the Board's decision that 
denied an increased rating for tinnitus to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2001 order, the Court vacated that portion of the Board's 
March 2000 decision that denied entitlement to an increased 
rating for tinnitus, and remanded that issue to the Board for 
readjudication.  The sole reason for the remand was that the 
veteran's representative raised, for the first time, an 
argument that separate disability ratings could be assigned 
for tinnitus of each ear.  

Due to the Court's order, in August 2002, the Board sought an 
opinion from VA's General Counsel as to whether 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, provides for the assignment of 
separate disability ratings for bilateral tinnitus.  The 
General Counsel issued an opinion in May 2003 (VAOPGCPREC 2-
03) regarding that question, and the Board thereafter denied 
the veteran's claim for a disability rating in excess of 10 
percent for tinnitus in June 2003.  The veteran again 
appealed to the Court.  Pursuant to a joint motion for 
remand, the Court, by means of an October 2003 order, vacated 
the Board's June 2003 decision and remanded the case to the 
Board.


FINDING OF FACT

The veteran has persistent, recurrent, bilateral tinnitus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1992); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's March 2000 decision denied the veteran's claim of 
entitlement to an increased disability rating for tinnitus 
because 10 percent was the maximum rating provided in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Although 
the matter was not raised in March 2000, the veteran 
contended before the Court that he is entitled to separate 
10 percent ratings for each ear because he has tinnitus in 
both ears.  The veteran additionally contended that the VA 
Schedule for Rating Disabilities is ambiguous as to whether 
the 10 percent rating provided in the schedule is for 
unilateral or bilateral tinnitus.  In an order dated 
September 6, 2001, the Court remanded this matter to the 
Board for further consideration.

In June 2003, the Board, following receipt of an opinion of 
VA General Counsel, again denied the veteran's claim, finding 
that tinnitus was ratable only as a single entity and that a 
maximum schedular rating of 10 percent could be assigned 
therefor.  In an order dated October 8, 3002, the Court 
vacated the Board's June 2003 decision and remanded the case 
to the Board.  The Joint Motion that provided the basis for 
that order found that the Board had failed to consider the 
provisions of 38 C.F.R. § 4.25(b).  This contention had not 
previously been raised by or on behalf of the veteran in the 
course of the lengthy adjudication of his claim; moreover, 
consideration was in fact given to the provisions of 
38 C.F.R. § 4.25(b) by the Board in its June 2003 decision 
[see the June 27, 2003 Board decision, page 11-12].
No matter how flawed the Joint Motion may be, the Board is 
obligated to again review the veteran's claim.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.
 
The Board further notes that the only matter at issue, both 
now and when the Board considered the veteran's claim in June 
2003, is whether the VA Schedule for Rating Disabilities 
provides for separate 10 percent ratings for tinnitus in each 
ear.  The remainder of the Board's March 2000 decision, 
including its denial of an extraschedular rating for 
tinnitus, was not challenged before the Court and is final.  

The October 2003 Joint Motion, and the Court's subsequent 
Order, discussed no matter other than the Board's purported 
failure to address 38 C.F.R. § 4.25 in its June 2003 
decision.  The Board is aware of the Court's often stated 
interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"]; Cerullo v. 
Derwinski, 1 Vet. App. 295, 200 (1991) [one reason advanced 
by Court for statutory interpretation was that it would 
"help[ ] prevent the wasting of judicial time and 
resources"].  Although its obvious that the veteran has twice 
raised new contentions before the Court, resulting in 
remands, the Board will assume that the Court will follow its 
own precedent and that no additional matters remain for 
adjudication.    
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) 
The Board observes that neither the veteran or the Court 
itself raised any concerns with respect to the VCAA in 
October 2003.  On December 22, 2003, the Board wrote to the 
veteran, asking if he had any additional evidence and 
argument to submit.  The veteran responded on December 27, 
2003, indicating that he had nothing else to submit.  In 
January 2004, the veteran's representative submitted 
additional argument on his behalf; he in essence referred to 
the Joint Motion.
Given the Court's injunction against piecemeal litigation, 
the Board is confident that the VCAA is not an issue in this 
case.

In any event, in Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002), the Federal Circuit held that the enhanced duty 
to notify and to assist does not apply retroactively to cases 
decided by VA prior to enactment, but on appeal to the Court 
on the date of enactment.  See also Stephens v. Principi, 16 
Vet. App. 191, 193 (2002).  In the instant case, the Board 
denied the veteran's claim for an increased rating for 
tinnitus in March 2000, prior to enactment of the VCAA.  The 
Board finds, therefore, that the provisions of the VCAA 
pertaining to the enhanced duty to notify and assist are not 
applicable to the veteran's claim.  

Moreover, as will be discussed below, the outcome of this 
case revolves around the interpretation of the relevant 
regulation.  The Court has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

According to the former rating criteria, a maximum 10 percent 
rating was assigned for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1992).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The Board notes in passing that in Wanner v. Principi, 17 
Vet. App. 4, 17-18 (2003), the Court invalidated the 
requirement in the regulation that was in effect prior to 
June 1999 that in order for a compensable rating to apply, 
the tinnitus had to be the result of head injury, concussion, 
or acoustic trauma.  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

As will be explained below, under all versions of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent.  The Board therefore finds that 
neither version of the regulation is more favorable to the 
veteran.  See VAOPGCPREC 3-00.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 
(2002).  The Federal Circuit has held that "when the positive 
and negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The medical evidence establishes that the veteran has 
experienced tinnitus since an explosion in 1966.  Service 
connection has been granted for tinnitus and the tinnitus has 
been rated as 10 percent disabling since his separation from 
service in February 1992.  It is the veteran's contention 
that he should be assigned separate 10 percent ratings for 
tinnitus in each ear because the disorder is bilateral.  

In September 2001, the Court remanded this issue to the Board 
for consideration of the veteran's argument, initially raised 
before the Court, that he was entitled to separate 10 percent 
ratings, one for each ear, for bilateral tinnitus.  The Court 
intimated no opinion as to the outcome of the case.  A search 
of the Court's subsequent jurisprudence does not reveal that 
it has otherwise addressed this specific question.

Due to the Court's concerns, expressed in the September 2001 
remand order, the Board requested an opinion from VA's Office 
of the General Counsel (OGC) on this issue.  In VAOPGCPREC 2-
03, OGC noted that "tinnitus is the perception of sound in 
the absence of an acoustic stimulus."  VAOPGCPREC 2-03 at p. 
2, citing The Merck Manual 665 (17th Ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

OGC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The Board is bound to follow this opinion.  See 
38 U.S.C.A. § 7104(c) (West 2002).

The Board initially finds that it can consider this matter 
without the necessity of remanding it to the RO.  See Bernard 
v Brown, 4 Vet. App. 384 (1993).  The resolution of this case 
is in essence dependent upon the OGC opinion, which is of 
course as binding on the ROs as it is on the Board.  Thus, 
remanding the case to the RO would accomplish nothing except 
to further delay resolution of this case, which is now over a 
decade old.  As the Court stated in Erspamer v. Derwinski, 1 
Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue.  The petitioner has a right 
to a decision on her claim."  Although resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
another remand would be in the best interest of anyone.

Moreover, the Court's September 2001 and October 2003 orders 
did not appear to contemplate readjudication by the RO but 
rather was couched in terms which clearly signified  an 
intent that the Board evaluate the veteran's contention as to 
tinnitus.  The veteran himself and his representative have 
not suggested that remand to the RO for readjudication would 
be appropriate.  Indeed, in his December 2003 response to the 
Board's notification of the OGC opinion, the veteran has 
requested that the Board immediately proceed with 
adjudication of his appeal.   

Turning to the matter raised by the September 2003 Joint 
Motion, the Board again recognizes, as it did in its July 
2003 decision, that the provisions of 38 C.F.R. § 4.25(b) 
(2003) stipulate that the disabilities arising from a single 
disease entity (such as arthritis, multiple sclerosis, 
cerebral vascular accident, etc.) are to be rated separately.  
However, the determination by OGC that tinnitus, either 
unilateral or bilateral, is to be rated as a single disease 
entity, in essence constitutes a determination that tinnitus 
is a unitary disability that cannot be divided into distinct 
and diverse impairment of separate body parts.

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  OGC 
has determined, by means of a precedent opinion, that 
bilateral tinnitus comprises a single disability for VA 
rating purposes.  

It must be pointed out that the medical evidence does not 
show that bilateral tinnitus has been found to be other than 
a single disability; that is, the medical evidence does not 
demonstrate that tinnitus that is manifested in each ear is 
in fact differentiated by source.  The veteran has presented 
no such evidence, nor has he suggested that there exists any 
such evidence.  

For the sake of completeness, the Board will address the 
arguments raised by the veteran's representative in his brief 
to the Court in February 2001; the Board's discussion 
explicitly encompasses all applicable laws and regulations, 
to include 38 C.F.R. § 4.25(b).

In his February 2001 brief the veteran's representative 
asserted that the rating criteria was ambiguous as to whether 
the 10 percent rating applied for unilateral or bilateral 
tinnitus, and that the VA Rating Schedule did not otherwise 
address that issue.  He stated that because the VA  Rating 
Schedule was ambiguous, the rating criteria had to be 
interpreted in a manner most favorable to the veteran.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
[the canons of statutory construction apply to regulations as 
well as statutes[.  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  In reviewing the 
VA Rating Schedule the Board notes the presence of a number 
of diagnostic codes for which the Secretary found that 
bilateral or unilateral involvement was relevant; crucially, 
these diagnostic codes reflect such distinction.  For 
instance, 38 C.F.R. § 4.87, Diagnostic Code 6207 [loss of 
auricle] provides a 30 percent rating for loss of one auricle 
and a 50 percent rating for loss of both auricles.  None of 
the remaining diagnostic codes pertaining to diseases of the 
ear, other than hearing loss, specify whether the ratings 
provided are based on unilateral or bilateral involvement.  
See 38 C.F.R. § 4.87.  The presumption is that if bilateral 
involvement was significant, and/or warranted a rating 
different from unilateral involvement, the diagnostic codes 
would so specify.  The OGC opinion has further clarified this 
matter by in essence stating that any distinction between 
unilateral or bilateral tinnitus was meaningless for the 
purpose of assigning a disability rating.

The regulations provide that except as otherwise provided in 
the Rating Schedule,  disabilities arising from a single 
disease entity are to be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  
As noted by the Board elsewhere in this decision, in this 
case various residuals of the veteran's service-connected 
concussion, including tinnitus, have been rated separately.  

The assignment of separate ratings is, however, dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2003); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  As the OGC opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom--the perception of sound in the brain without 
acoustic stimulus.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.

In short, the Board finds that both the former and current 
versions of Diagnostic Code 6260 preclude the assignment of 
separate disability ratings for bilateral tinnitus and that 
10 percent is the maximum rating available for tinnitus.  

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by VA OGC.  As noted above, the veteran and his 
representative have furnished no competent medical evidence 
to the contrary.  The benefit sought on appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



